Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/868,031 filed 5/6/20. Claims 1-19 are pending with claims 1 and 10 in independent form.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A user and test sample authentication method for identifying coronavirus infection or disease is incorporated in an authentication platform comprising at least one computing device having a processor coupled to a memory, wherein the platform is in communication with a first user device associated with a first user and a second user device associated with a second user, the method comprises the steps of: receiving, at the authentication platform, a first user profile data from a first user device to register to an authentication service of the authentication platform; generating, at the authentication platform, a first scannable image encoded with at least a part of first user profile data; receiving, at the authentication platform, a second user profile data from the second user device to register to the authentication service of the authentication platform; generating, at the authentication platform, a second scannable image encoded with at least a part of second user profile data; placing, at the authentication platform, a purchase order of a medical kit to perform one or more diagnosis procedures on the first user for identifying coronavirus infection; uploading, at the authentication platform, a diagnosis data of the first user at the authentication platform, wherein the diagnosis data is uploaded by entering the 24first scannable image and the second scannable image simultaneously for authentication, and wherein the diagnosis data is encoded to the first scannable image of the first user to form a unique scannable image, and displaying, at the first user device, the diagnosis data and first user profile data on scanning the unique scannable image, whereby the presence of coronavirus infection of the first user is determined before contacting one or more individuals to prevent spread of the coronavirus infection. With respect to claim 10 and all its dependencies, A user and test sample authentication system for identifying coronavirus infection, comprising: a first user device having an image capture module associated with a first user;  26a second user device having an image capture module associated with a second user, and an authentication platform comprising at least one computing device having a processor coupled to a memory, wherein the verification platform is adapted for communication with the first user device and the second user device, and is configured to: receive a first user profile data from the first user device to register to an authentication service of the authentication platform; generate a first scannable image encoded with at least a part of first user profile data; receive a second user profile data from the second user device to register to the authentication service of the authentication platform; generate a second scannable image encoded with at least a part of second user profile data; place a purchase order of a medical kit to perform one or more diagnosis procedures on the first user for coronavirus infection; upload a diagnosis data of the first user at the authentication platform, wherein the diagnosis data is uploaded by entering the first scannable image and the second scannable image simultaneously for authentication, and wherein the diagnosis data is encoded to the first scannable image of the first user to form a unique scannable image, and  27display the diagnosis data and user profile data on scanning the unique scannable image, whereby the presence of coronavirus infection of the first user is determined before contacting one or more individuals to prevent spread of the infection. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches health screening for employees using a mobile device where a user sends a photo with a temperature reading to a second mobile device of a different user who decides whether or not to approve the employee’s screening and upon approval displaying an image based code on the employee’s mobile device (see McMullen US 2021/0335458 A1). The prior art teaches a system to allow a user to register with an electronics health records system to obtain health information and medical records and the ability to send immunization records or COVID-19 health status records to a third-party requester (see Sparks et al. US 2021/0326474 A1). The prior art teaches a system allowing a user to obtain their health records by scanning a QR code by a user device to identify and verify the user and sending to the user device a second QR code that includes the user’s health data (see Thasale US 2021/0243185 A1). The prior art teaches a method for exchanging patient health data by authenticating and authorizing a patient to permit access to analytical results through a mobile application (see Reimers US 2020/0159957 A1). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH